Exhibit 99.1 The Original Soupman, Inc. and subsidiaries and Soup Kitchen International, Inc. Consolidated Audited Financial Statements December 31, 2009 Salt Lake Office: 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah 84107-5370 Telephone: (801)281-4700 Hong Kong Office: Max Share Centre, 373 King’s Road North Point, Hong Kong Telephone: 852-21-555-333 Kaysville Office: 1284 Flint Meadow Drive, Suite D Kaysville, Utah 84037-9590 Telephone: (801)927-1337 The Original Soupman, Inc., subsidiaries, and Soup Kitchen International, Inc. Consolidated Audited Financial Statements From inception (March 24, 2009) through December 31, 2009 The Original Soupman, Inc., and subsidiaries, and Soup Kitchen International, Inc. Consolidated Audited Financial Statements From inception (March 24, 2009) through December 31, 2009 Contents Report of Independent Registered Public Accounting Firm 2 Audited Financial Statements Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Changes in Shareholders’ Equity (Deficit) 5 Consolidated Statement of Cash Flows 6 Notes to the Consolidated Financial Statements 7-19 Independent Accountants’ Review Report To the Shareholders The Original Soupman, Inc., and its subsidiaries, and Soup Kitchen International, Inc. Staten Island, New York 10314 We have audited the accompanying balance sheet of The Original Soupman, Inc., and subsidiaries, and Soup Kitchen International, Inc., (the Company) as of December 31, 2009 and the related statement of operations, changes in shareholders’ equity (deficit) and cash flows for the period from inception (March 24, 2009) through December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of The Original Soupman, Inc., and subsidiaries, and Soup Kitchen International, Inc. as of December 31, 2009 and the results of its operations and its cash flows for the period from inception (March 24, 2009) through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements referred to above have been prepared assuming the Company will continue as a going concern.As discussed in Note 11 to the consolidated financial statements, the Company has recurring losses and negative working capital.These factors raise substantial doubt that the Company will be able to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah January 18, 2011 2 The Original Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Balance Sheet As of December 31, 2009 Current Assets Cash and cash equivalents $ Accounts receivable, net of allowance of $91,081 Inventory Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Security deposits Intangible assets Total assets $ Current liabilities: Accounts payable $ Accrued liabilities Current portion of long-term debt Notes payable Current portion of equipment loans Deferred franchise fee income Total current liabilities Equipment loans, net of current portion Long-term debt Convertible notes payable Total liabilities Shareholder’s equity (deficit) Non-controlling interest in consolidated entities ) Common stock $.001 par value, 15,000,000 shares authorized, 2,125,000 issued and outstanding Retained earnings (deficit) ) Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ equity $ The Accompanying Notes are an Integral Part of these Financial Statements 3 The Original Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statement of Operations From inception (March 24, 2009) through December 31, 2009 Revenues: Soup Sales $ Total Revenues Cost of Goods Sold Cost of Goods Sold Total Cost of Goods Sold Gross Profit OPERATING EXPENSES Sales and Marketing Payroll Expenses and Benefits Other General and Administrative Total Operating Expenses Net Loss from Operations ) OTHER INCOME (EXPENSE) Impairment of Long-Lived Assets ) Interest Income 76 Interest Expense ) Total Other Income (Expense) ) Net Loss before Taxes ) Income Tax Benefit (Expense) - Net Loss $ ) The Accompanying Notes are an Integral Part of these Financial Statements 4 The Original Soupman, Inc. and Subsidiaries and Soup Kitchen International, Inc. Consolidated Statement of Changes in Shareholders’ Equity (Deficit) From inception (March 24, 2009) through December 31, 2009 Common Stock Non-Controlling Retained Earnings (Deficit) Shares Amount Interest in consolidated entities Total Shareholders’ Equity/(Deficit) Balance 3/24/2009 - $
